Order entered May 17, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01141-CV

                         IN THE INTEREST OF M.J.K., A CHILD

                      On Appeal from the 469th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 469-55553-2009

                                           ORDER
       We GRANT appellant’s May 15, 2016 unopposed motion to extend time to file reply

brief. Appellant’s reply brief is due May 27, 2016.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE